Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 1 of 24 PageID #: 9
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 2 of 24 PageID #: 10
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 3 of 24 PageID #: 11
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 4 of 24 PageID #: 12
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 5 of 24 PageID #: 13
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 6 of 24 PageID #: 14
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 7 of 24 PageID #: 15
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 8 of 24 PageID #: 16
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 9 of 24 PageID #: 17
                                                                    EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 10 of 24 PageID #: 18
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 11 of 24 PageID #: 19
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 12 of 24 PageID #: 20
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 13 of 24 PageID #: 21
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 14 of 24 PageID #: 22
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 15 of 24 PageID #: 23
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 16 of 24 PageID #: 24
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 17 of 24 PageID #: 25
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 18 of 24 PageID #: 26
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 19 of 24 PageID #: 27
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 20 of 24 PageID #: 28
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 21 of 24 PageID #: 29
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 22 of 24 PageID #: 30
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 23 of 24 PageID #: 31
                                                                     EXHIBIT A
Case: 4:20-cv-00407-MTS Doc. #: 1-1 Filed: 03/18/20 Page: 24 of 24 PageID #: 32
                                                                     EXHIBIT A
